Citation Nr: 0610268	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-12 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to the veteran's service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity claimed as secondary 
to the veteran's service-connected diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO.

In June 2004, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ) at the RO.  The VLJ who presided at 
the hearing is no longer employed by the Board.  Generally, 
in such situations, the veteran would have the option of 
testifying at a new hearing before a different VLJ.

To that end, in February 2006, the Board sent the veteran a 
letter asking whether he wished to be scheduled for a new 
hearing.  He responded that month indicating that he did not.

In September 2004, the Board remanded this case to the RO for 
further development and procedural action.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from peripheral 
neuropathy of the right lower extremity.

2.  The veteran is not shown to be suffering from peripheral 
neuropathy of the left lower extremity. 

3.  The veteran's diabetes mellitus is manifested by no more 
than the need for oral hypoglycemic agent and a restricted 
diet. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 1151 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

2.  Peripheral neuropathy of the left lower extremity is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 1151 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.119, 
Diagnostic Code 7999-7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in October 2001 (and prior to the initial 
adjudication of this claims) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for, among other things, peripheral 
neuropathy, what evidence they would obtain, and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  The Board finds 
that the notice requirements set forth have been met, because 
while the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above - for the disability on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for service connection for 
peripheral neuropathy, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the claim for an initial increased evaluation for 
service-connected Type II diabetes mellitus, the RO sent the 
veteran a letter that informed him of the evidence necessary 
to establish a higher disability evaluation for his service 
connected Type II diabetes mellitus, what evidence they would 
obtain, and what evidence he should submit.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  The 
Board finds that the notice requirements set forth have been 
met regarding this claim, because while it was not provided 
prior to the appealed RO decision that established service-
connected for the disorder, it was provided prior to the 
subsequent adjudication of the claim (see May 2004 and 
October 2005 supplemental statements of the case) the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the 
veteran has submitted no additional evidence or argument with 
respect to this claim.

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA medical examinations relevant to the issues on 
appeal.  


Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Factual Background 

The service medical records are silent regarding peripheral 
neuropathy of either extremity.  On March 2002 VA medical 
examination, the veteran denied symptoms of neuropathy such 
as numbness and tingling.  The examiner diagnosed diabetes 
mellitus and found no peripheral neuropathy.

A September 2002 statement of P. Kalyanam, M.D. indicated 
that the veteran suffered from left stump pain.  The origin 
of the pain was multifactorial and included neuropathic pain 
as well as diabetic neuropathy.  The Board notes that the 
veteran has been granted service connection for a left below-
the-knee amputation.

On November 2002 VA medical examination, the veteran denied 
any symptoms in the right leg or foot.  Regarding the left 
lower extremity, the examiner essentially noted that Dr. 
Kalyanam's September 2002 statement was unsubstantiated, 
pointing out that he did not provide medical history or 
physical findings.  The examiner concluded that the veteran 
did not have demonstrable diabetic peripheral neuropathy or 
any other kind of peripheral neuropathy.

An April 2003 statement of S. Hasinski, M.D. indicated that 
the veteran had a history of, in pertinent part, neuropathy.  
No explanation of the foregoing was provided.

A January 2003 surgical report reflected preoperative and 
postoperative left lower extremity neuropathic pain.

At his June 2004 hearing, the veteran testified that his 
peripheral neuropathy symptoms began a year after he was 
diagnosed with diabetes mellitus.  Diabetes mellitus was 
diagnosed in 2000.  

A June 2005 VA progress note indicated diagnoses of 
controlled diabetes mellitus Type II and peripheral 
neuropathy.

The veteran was afforded a VA medical examination in May 
2005.  In the examination report, the examiner commented that 
a review of the claims file revealed no definitive diagnosis 
of diabetic peripheral neuropathy.  Upon physical 
examination, the examiner noted that there was no evidence of 
peripheral neuropathy.  Indeed, according to the examiner, 
most of the veteran's symptoms were related to peripheral 
vascular disease.  The examiner indicated, however, that the 
veteran could develop peripheral neuropathy in the future.

Discussion

The evidence does not reflect and the veteran does not asset 
a direct nexus between peripheral neuropathy of either 
extremity and service.  Indeed, the Board emphasizes that the 
service medical records are silent in this regard.  Absent a 
link between a present disability and service, service 
connection cannot be granted on a direct basis.  Thus, 
service connection for peripheral neuropathy of either 
extremity on a direct basis is denied.  Gilpin, supra; 
38 C.F.R. § 3.303.

Rather than a direct nexus between a present disability and 
service, however, the veteran is asserting that peripheral 
neuropathy is a complication of his service-connected 
diabetes mellitus.  38 C.F.R. § 3.310.  The question before 
the Board is whether the veteran indeed suffers from 
peripheral neuropathy of the lower extremities.  Initially, 
the Board observes that the veteran is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
rely upon his views regarding the presence or cause of 
peripheral neuropathy.

The most comprehensive medical opinions of record are those 
of the VA examiners.  These opinions are comprehensive and 
substantiated and reflect no current diabetic peripheral 
neuropathy.  On the other hand, the record contains at least 
one unsubstantiated diagnosis of peripheral neuropathy in the 
VA medical records as well as private medical statements 
reflecting the presence of diabetic peripheral neuropathy.  
Dr. Kalyanam's September 2002 statement indicating the 
presence of diabetic neuropathy is conclusory and 
unsubstantiated.  Dr. Kalyanam's diagnosis has not been 
subsequently confirmed and appears to fall within the realm 
of speculation.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim).  Similarly, 
Dr. Hasinski's April 2003 statement is not probative of the 
matter at hand.  His opinion regarding a history of 
neuropathy is unexplained, and his conclusory statement lacks 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence).

In contrast, the VA examination reports and, in particular, 
the May 2005 VA medical opinion, are based upon a thorough 
examination of the veteran and a review of the entire record.  
The Board, therefore, finds the VA opinions to be of greater 
probative value than the private medical opinions.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
The VA examiners have failed to find any peripheral 
neuropathy.  Because there is no peripheral neuropathy of 
either lower extremity, service connection for the claimed 
disabilities of the lower extremities is denied both on a 
direct basis and as secondary to the service-connected 
diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision regarding either issue discussed herein.


Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected diabetes mellitus has been 
rated 20 percent disabling by the RO under the provisions of 
Diagnostic Code 7999-7913.  38 C.F.R. §§ 4.20, 4.27, 4.119.  

Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet. 

On March 2002 VA Diabetes mellitus examination, the examiner 
indicated that diabetes mellitus was diagnosed in 2000 and 
that the veteran was placed upon a diabetic diet and 
medication.  

On April 2005 VA diabetes mellitus examination report, the 
examiner indicated that the veteran's diabetes mellitus was 
largely well controlled with only occasional swings in blood 
sugar.  This situation has not required any hospital visits 
or regulation of activities.  The veteran was following a 
diabetic diet.  

A June 2005 VA progress note indicated a diagnosis of 
diabetes mellitus that was controlled.

Based on the foregoing medical opinions, an evaluation of 40 
percent for the veteran's diabetes mellitus is not warranted 
at ant time during the appeals period.  38 C.F.R. § 4.119, 
Diagnostic Code 7913; Fenderson, supra.  While the need for a 
restricted diet and oral medication has been shown, 
restriction of activities due to diabetes mellitus has not 
been necessary, and there is no indication that he requires 
insulin.  Absent the latter, an evaluation of 40 percent 
cannot be granted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


